Citation Nr: 1824275	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-35 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954.

This matter was before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the RO. 

The Veteran testified before the undersigned at a March 2018 Board video-conference hearing. A transcript of the hearing is in the claims file.

Regarding the claim for service connection for a TBI, the Board notes that in a March 1954 rating decision, the RO determined that there was no evidence of any aggravation of the Veteran's documented pre-existing head injury during his period of service. Normally, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits. However, since the March 1954, decision the VA received service department records from his period of service which were not available to the RO at that time. Accordingly, the Board will consider the claim on the merits. See 38 C.F.R. § 3.156 (c); Vigil v. Peake, 22 Vet. App. 63 (2008).

The Veteran filed a notice of disagreement to the June 2017 rating action in November 2017, disagreeing with the assigned ratings for the cold weather injury of the right lower extremity, cold weather injury of the left lower extremity and lumbar spine disability. The electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on these issues. Although the matters are therefore within the Board's jurisdiction, they have not been certified for appellate review and the Board will not undertake review of the matters at this time. If the matters are not resolved in the Veteran's favor, the RO will certify these matters to the Board which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement); 38 C.F.R. § 19.35 (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

VA has provided all appropriate notification and assistance to the Veteran in the development of the claims. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. A bilateral hearing loss disability is not attributable to service.

2. The Veteran's preexisting head injury is not shown to have undergone a permanent increase in severity beyond natural progression by an injury sustained during a period of active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hearing loss disability are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for a TBI are not met. 38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, other organic disease of the nervous system (i.e., sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, other organic disease of the nervous system (i.e., sensorineural hearing loss) is a chronic disease.  38 U.S.C. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

Hearing Loss

Specific to claims of service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017).

The Veteran asserts that noise exposure in service from artillery fire caused his bilateral hearing loss disability. The Veteran's October 1951 pre-induction examination showed that showed whispered voice testing was 15/15 bilaterally. Audiometric testing was not performed. Similarly, the January 1954 separation examination showed that whispered voice testing was 15/15 bilaterally. Audiometric testing was not performed.

Though the service treatment records show no complaints or findings of hearing loss disability, the absence of in-service evidence of hearing loss disability is not fatal to the claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

A September 2011 VA audiometric examination detected the following pure tone thresholds in decibels: 



HERTZ




500
1000
2000
3000
4000
RIGHT
30
45
45
55
55
LEFT
35
60
75
80
80

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 76 percent in the left ear. Thus, he demonstrated bilateral hearing loss disability for VA purposes. 

The audiologist documented review of the claims file. The audiologist opined that the Veteran's hearing loss disability was not at least as likely as not caused by or a result of an event in military service. The audiologist explained that the Veteran reported the onset of his hearing loss about five years earlier, a history not indicative of a relationship between his hearing loss and military noise exposure given that hearing loss related to noise exposure is known to occur immediately following the damaging noise.  

Though the Veteran has current bilateral sensorineural hearing loss, the preponderance of the evidence is against a finding of a linkage between the onset of the hearing loss disability and a period of service. Rather, the evidence shows that the Veteran's current bilateral hearing loss disability had no etiological relationship to in-service noise exposure. The audiologist in September 2011 explained that given that the Veteran's current hearing loss disability onset five years earlier and not immediately following any damaging in-service noise exposure, it was not related to any in-service noise exposure.

This conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. There is no competent or credible evidence or opinion that suggests that there exists a medical relationship, or nexus, between any current hearing loss disability and a period of the Veteran's service. 

Additionally, there is no evidence of sensorineural hearing loss disability in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (other organic disease of the nervous system) entity were not noted.  Further, there is no demonstration of continuity of symptomatology or evidence of sensorineural hearing loss disability within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The Veteran is not competent to link his bilateral hearing loss disability to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is competent to state that he sustained in-service noise. However, he is a lay person and is not competent to establish that his current bilateral hearing loss disability onset as a result of any in-service-noise exposure. The Veteran is not competent to offer an opinion as to etiology of any current bilateral hearing loss disability. The question regarding the etiology of such a disability is a complex medical issue that cannot be addressed by a layperson. For these reasons, his allegations are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claim of entitlement to service connection for a bilateral hearing loss disability must be denied. The preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

TBI

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment. 38 U.S.C. 
§ 1111. 

The term "noted" denotes only such conditions that are recorded in examination reports. The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disability. Determinations of whether a condition existed pre-service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof. 38 C.F.R. § 3.304(b)(1).  

An injury or disease that has been determined to be preexisting will then be presumed to have been aggravated by service where there is an increase in the severity of the disability during service. The burden to show no aggravation of a pre-existing disease or disorder during service lies with the government. Cotant v. Principi, 17 Vet. App. 117, 131 (2003). 

However, the presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease. 38 U.S.C. 
§ 1153; 38 C.F.R. § 3.306. 

In deciding an aggravation claim, after having determined the presence of a preexisting disability, the Board must determine whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability. Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993). 

Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened. Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b). 

The October 1951 pre-induction examination documents that the Veteran had a history of head injury without unconsciousness sustained in February 1951. He experienced headaches and dizziness at times. The examiner determined that the head injury did not disqualify the Veteran from service. 

A May 1952 service treatment record documents the Veteran's complaint of headaches. June 1952 service treatment records document the Veteran's continued complaints of headaches and dizziness. Diagnosis rendered was tension headaches. 

A July 1952 service treatment record reflects that the Veteran was well until February 1951 when he hit the back of his head in a fall. He had experienced frontal headaches since that injury. A subsequent July 1952 service treatment record documents that the Veteran experienced mostly occipital and bitemporal headaches. The examiner recorded that the Veteran sustained a blow to the occipital region in February 1951 and has experienced headaches since. The Veteran reported that he sustained a concussion and was advised not to work for two months. The assessment was chronic headaches.

An August 1952 service neurology clinic note documents the Veteran's complaint of persistent headaches. The examiner noted that the Veteran was seen a month earlier and the diagnosis was tension headaches. The examiner noted that the Veteran was poorly motivated for service and wanted to go home. The examiner believed that the Veteran was using his complaints of difficulties to obtain a discharge from service.

A January 1953 service treatment record reflects that the Veteran was in a vehicle accident the day earlier and sustained no loss of consciousness. He complained that he was experiencing headaches and did not feel well. Neurological examination was negative.

The January 1954 separation examination reflects that neurologic clinical evaluation was normal. 

The September 2011 Report of VA TBI examination reflects a diagnoses of head injury prior to service with occasional headache as complication and headaches during service, including status post motor vehicle accident. The Veteran reported that he sustained a head injury in February 1951. He hit the back of his head but sustained no loss of consciousness. He experienced occasional headaches and dizziness thereafter. During service, in 1952 he was involved in a car accident while on leave. He indicated that he thought he hurt his head in that accident. 

The examiner documented review of the claims file, including the service treatment records. The examiner opined that the Veteran's head injury existed prior to service and was not aggravated beyond natural progression by an in-service injury event or illness. The examiner acknowledged that the service treatment records documented that the Veteran received treatment for headaches multiple times in 1952. However, the examiner concluded there was no evidence of a disability manifested by headaches, noting that the January 1954 separation examination was unremarkable.

To the extent that the Veteran has current residuals of a TBI, the preponderance of the evidence is against a finding of increase in severity of the head injury disability as result of injury sustained during a period of active service. Rather, the evidence shows that the Veteran's pre-existing head injury was not aggravated during service. (See September 2011 VA examination). 

This conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. There is no competent or credible evidence or opinion that suggests that there exists a medical relationship, or nexus, between any current residuals of TBI and a period of the Veteran's service. 

The Veteran is competent to report that he had headaches during his period of service. However, he is a lay person and is not competent to establish that any current residuals of TBI onset as a result of aggravation of a pre-existing head injury disorder during a period of service. The Veteran is not competent to offer opinion as to etiology of any current residuals of a TBI. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claim of entitlement to service connection for a TBI must be denied. The preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).









ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a TBI is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


